EXHIBIT 10.9

 

HORMEL FOODS CORPORATION
NONEMPLOYEE DIRECTOR DEFERRED STOCK PLAN
(Plan Adopted October 4, 1999; Amended and Restated November 24, 2003)

 


1.             PURPOSE OF THE PLAN.  THE PURPOSE OF THE HORMEL FOODS CORPORATION
NONEMPLOYEE DIRECTOR DEFERRED STOCK PLAN (THE “PLAN”) IS TO PROVIDE AN
OPPORTUNITY FOR NONEMPLOYEE MEMBERS OF THE BOARD OF DIRECTORS (THE “BOARD”) OF
HORMEL FOODS CORPORATION (THE “COMPANY”) TO INCREASE THEIR OWNERSHIP OF THE
COMMON STOCK, PAR VALUE $.0586 PER SHARE, OF THE COMPANY (“COMMON STOCK”), AND
THEREBY ALIGN THEIR INTEREST IN THE LONG-TERM SUCCESS OF THE COMPANY WITH THAT
OF THE OTHER STOCKHOLDERS OF THE COMPANY.  THIS WILL BE ACCOMPLISHED BY ALLOWING
EACH PARTICIPATING DIRECTOR TO ELECT VOLUNTARILY TO DEFER ALL OR A PORTION OF
HIS OR HER RETAINER AND MEETING FEES INTO THE RIGHT TO RECEIVE SHARES OF COMMON
STOCK AT A LATER DATE PURSUANT TO ELECTIONS MADE BY SUCH DIRECTOR UNDER THIS
PLAN.


 


2.             ELIGIBILITY.  INDIVIDUALS WHO ARE MEMBERS OF THE BOARD OF THE
COMPANY (“DIRECTORS”) AND WHO ARE NOT ALSO OFFICERS OR OTHER EMPLOYEES OF THE
COMPANY OR ITS SUBSIDIARIES ARE ELIGIBLE TO PARTICIPATE IN THIS PLAN (“ELIGIBLE
DIRECTORS”).


 


3.             ADMINISTRATION.  THIS PLAN WILL BE ADMINISTERED BY THE
COMPENSATION COMMITTEE OF THE BOARD (THE “COMMITTEE”), WHICH IS COMPOSED SOLELY
OF TWO OR MORE NONEMPLOYEE DIRECTORS (AS DEFINED IN RULE 16B-3 PROMULGATED UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)).  ALL
QUESTIONS OF INTERPRETATION OF THIS PLAN WILL BE DETERMINED BY THE COMMITTEE,
AND EACH DETERMINATION, INTERPRETATION OR OTHER ACTION THAT THE COMMITTEE MAKES
OR TAKES PURSUANT TO THE PROVISIONS OF THIS PLAN WILL BE CONCLUSIVE AND BINDING
FOR ALL PURPOSES AND ON ALL PERSONS.  THE COMMITTEE WILL NOT BE LIABLE FOR ANY
ACTION OR DETERMINATION MADE IN GOOD FAITH WITH RESPECT TO THIS PLAN.


 


4.             ELECTION TO DEFER RECEIPT OF RETAINER AND FEES.


 


4.1           ELECTION TO DEFER CASH COMPENSATION.  EACH ELIGIBLE DIRECTOR WHO
DECIDES TO PARTICIPATE IN THIS PLAN (A “PARTICIPATING DIRECTOR”) MAY IRREVOCABLY
ELECT TO DEFER RECEIPT OF CASH EQUAL TO 25%, 50%, 75% OR 100% OF THE ANNUAL CASH
RETAINER (“RETAINER”) PAYABLE TO THAT DIRECTOR FOR SERVICES TO BE RENDERED AS A
DIRECTOR IN THE “PLAN YEAR” (AS DEFINED BELOW) FOLLOWING SUCH ELECTION AND 25%,
50%, 75% OR 100% OF THE MEETING FEES PAYABLE FOR ATTENDANCE AT BOARD MEETINGS OR
MEETINGS OF COMMITTEES OF THE BOARD (“MEETING FEES”) OTHERWISE PAYABLE TO SUCH
DIRECTOR FOR SERVICES PERFORMED AFTER THE EFFECTIVE DATE OF THE DEFERRAL
ELECTION (AS DEFINED IN SECTION 4.2).  AS OF THE DATE OF ADOPTION OF THIS PLAN,
ELIGIBLE DIRECTORS ARE CUSTOMARILY PAID THE RETAINER ONE-HALF ON FEBRUARY 1 AND
ONE-HALF ON AUGUST 1 OF EACH YEAR, AND MEETING FEES ARE PAID ON THE DAY OF THE
MEETING.  AS USED HEREIN, “PLAN YEAR” MEANS THE APPROXIMATELY 12-MONTH PERIOD
WHICH RUNS FROM THE ELECTION OF DIRECTORS AT THE ANNUAL MEETING OF STOCKHOLDERS
OF THE COMPANY UNTIL THE NEXT MEETING OF STOCKHOLDERS AT WHICH DIRECTORS ARE
ELECTED BY STOCKHOLDERS OF THE COMPANY.  THE AMOUNTS TO BE DEFERRED WILL BE IN
THE FORM OF COMMON STOCK UNITS CREDITED TO AN ACCOUNT FOR THE PARTICIPATING
DIRECTOR (A “DEFERRED STOCK ACCOUNT”).  NO SHARES OF COMMON STOCK WILL BE ISSUED
TO A PARTICIPATING DIRECTOR UNTIL HE OR SHE RECEIVES A PAYMENT UNDER THE PLAN
PURSUANT TO SECTION 6.

 

1

--------------------------------------------------------------------------------


 


4.2           MANNER OF MAKING DEFERRAL ELECTION.  A PARTICIPATING DIRECTOR MAY
ELECT TO DEFER PAYMENT OF RETAINER AND MEETING FEES PURSUANT TO THIS PLAN BY
FILING, NO LATER THAN JANUARY 15 OF EACH YEAR (OR BY SUCH OTHER DATE AS THE
COMMITTEE SHALL DETERMINE), AN IRREVOCABLE ELECTION WITH THE COMMITTEE ON A FORM
PROVIDED FOR THAT PURPOSE (“DEFERRAL ELECTION”).  THE DEFERRAL ELECTION SHALL BE
EFFECTIVE WITH RESPECT TO THE RETAINER AND MEETING FEES OTHERWISE PAYABLE DURING
THE FIRST CALENDAR QUARTER OF THE FOLLOWING PLAN YEAR UNLESS THE PARTICIPATING
DIRECTOR SHALL REVOKE OR CHANGE THE ELECTION IN ACCORDANCE WITH THE PROCEDURE
SET FORTH IN SECTION 4.6.  THE DEFERRAL ELECTION FORM SHALL SPECIFY AN AMOUNT TO
BE DEFERRED EXPRESSED AS A PERCENTAGE OF THE PARTICIPATING DIRECTOR’S RETAINER
AND MEETING FEES.


 


4.3           CREDITS TO DEFERRED STOCK ACCOUNT FOR DEFERRALS.  ON THE LAST
BUSINESS DAY OF EACH CALENDAR QUARTER OF THE PLAN YEAR (THE “CREDIT DATE”),  A
PARTICIPATING DIRECTOR SHALL RECEIVE A CREDIT TO HIS OR HER DEFERRED STOCK
ACCOUNT.  THE AMOUNT CREDITED SHALL BE IN THE FORM OF STOCK UNITS IN A NUMBER
EQUAL TO THE NUMBER OF SHARES OF COMMON STOCK (ROUNDED TO THE NEAREST
ONE-HUNDREDTH OF A SHARE) DETERMINED BY DIVIDING (I) THE PRODUCT OF AN AMOUNT
EQUAL TO THE RETAINER AND MEETING FEES SPECIFIED FOR DEFERRAL THAT WOULD
OTHERWISE HAVE BEEN PAID TO THE PARTICIPATING DIRECTOR FOR THE APPLICABLE
CALENDAR QUARTER MULTIPLIED BY 105% BY (II) THE FAIR MARKET VALUE OF ONE SHARE
OF COMMON STOCK ON THE CREDIT DATE.


 


4.4           DIVIDEND CREDIT.  EACH TIME A DIVIDEND IS PAID ON THE COMMON
STOCK, THE PARTICIPATING DIRECTOR SHALL RECEIVE A CREDIT OF STOCK UNITS TO HIS
OR HER DEFERRED STOCK ACCOUNT EQUAL TO EITHER THE NUMBER OF SHARES (IF A STOCK
DIVIDEND IS PAID) OR THAT NUMBER OF SHARES OF COMMON STOCK (ROUNDED TO THE
NEAREST ONE-HUNDREDTH OF A SHARE) HAVING A FAIR MARKET VALUE ON THE DIVIDEND
PAYMENT DATE (IF A CASH DIVIDEND IS PAID) EQUAL TO THE AMOUNT OF THE DIVIDEND
THAT WOULD HAVE BEEN PAYABLE ON THE NUMBER OF SHARES OF COMMON STOCK EQUAL TO
THE NUMBER OF STOCK UNITS CREDITED TO THE PARTICIPATING DIRECTOR’S DEFERRED
STOCK ACCOUNT ON THE DIVIDEND RECORD DATE.


 


4.5           FAIR MARKET VALUE.  FOR PURPOSES OF CONVERTING DOLLAR AMOUNTS INTO
SHARES OF COMMON STOCK, THE FAIR MARKET VALUE OF EACH SHARE OF COMMON STOCK
SHALL BE EQUAL TO THE CLOSING PRICE OF ONE SHARE OF THE COMPANY’S COMMON STOCK
ON THE NEW YORK STOCK EXCHANGE-COMPOSITE TRANSACTIONS (OR SUCH OTHER PRINCIPAL
STOCK EXCHANGE ON WHICH THE COMMON STOCK MAY THEN BE LISTED) ON THE LAST
BUSINESS DAY OF THE APPLICABLE CALENDAR QUARTER OF THE PLAN YEAR FOR CREDITS
UNDER SECTION 4 OR THE APPLICABLE PAYMENT DATE PURSUANT TO SECTION 6.


 


4.6           CHANGE IN ELECTION.  EACH PARTICIPATING DIRECTOR MAY IRREVOCABLY
ELECT IN WRITING TO CHANGE AN EARLIER DEFERRAL ELECTION, EITHER TO CHANGE THE
PERCENTAGE OF SUCH DIRECTOR’S RETAINER AND MEETING FEES TO BE DEFERRED OR TO
DISCONTINUE MAKING DEFERRALS AND CURRENTLY RECEIVE THE ENTIRE RETAINER AND
MEETING FEES IN CASH (AN “AMENDED ELECTION”).  SUCH AMENDED ELECTION SHALL NOT
BECOME EFFECTIVE UNTIL THE FIRST CALENDAR QUARTER OF THE PLAN YEAR COMMENCING
AFTER THE DATE OF RECEIPT OF SUCH AMENDED ELECTION BY THE COMPANY.


 


4.7           TERMINATION OF SERVICE AS A DIRECTOR.  IF A PARTICIPATING DIRECTOR
LEAVES THE BOARD BEFORE THE CONCLUSION OF ANY PLAN YEAR CALENDAR QUARTER, HE OR
SHE WILL BE PAID THE QUARTERLY INSTALLMENT OF THE RETAINER AND MEETING FEES
ENTIRELY IN CASH, NOTWITHSTANDING THAT A DEFERRAL ELECTION OR AMENDED ELECTION
IS ON FILE WITH THE COMMITTEE.  THE DATE OF TERMINATION OF

 

2

--------------------------------------------------------------------------------


 


A PARTICIPATING DIRECTOR’S SERVICE AS A DIRECTOR OF THE COMPANY WILL BE DEEMED
TO BE THE DATE OF TERMINATION RECORDED ON THE PERSONNEL OR OTHER RECORDS OF THE
COMPANY OR THE BOARD.


 


5.             SHARES AVAILABLE FOR ISSUANCE.


 


5.1           MAXIMUM NUMBER OF SHARES AVAILABLE.  SUBJECT TO ADJUSTMENT
PURSUANT TO SECTION 5.2, THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK THAT SHALL
BE AVAILABLE FOR ISSUANCE UNDER THIS PLAN SHALL BE 300,000.  SHARES ISSUABLE
UNDER THIS PLAN MAY BE EITHER AUTHORIZED BUT UNISSUED SHARES, SHARES HELD IN THE
TREASURY OF THE COMPANY OR SHARES ACQUIRED ON THE OPEN MARKET OR OTHERWISE.


 


5.2           ADJUSTMENTS TO SHARES.  IN THE EVENT OF ANY REORGANIZATION,
MERGER, CONSOLIDATION, RECAPITALIZATION, LIQUIDATION, RECLASSIFICATION, STOCK
DIVIDEND, STOCK SPLIT, COMBINATION OF SHARES, RIGHTS OFFERING, DIVESTITURE OR
EXTRAORDINARY DIVIDEND, AN APPROPRIATE ADJUSTMENT WILL BE MADE IN THE NUMBER
AND/OR KIND OF SECURITIES AVAILABLE FOR ISSUANCE UNDER THIS PLAN TO PREVENT
EITHER THE DILUTION OR THE ENLARGEMENT OF THE RIGHTS OF THE ELIGIBLE DIRECTORS
AND PARTICIPATING DIRECTORS.


 


6.             DEFERRAL PAYMENT.


 


6.1           ELECTION REGARDING FORM OF DEFERRAL PAYMENT.  AT THE TIME OF
MAKING THE DEFERRAL ELECTION, EACH PARTICIPATING DIRECTOR SHALL ALSO COMPLETE A
DEFERRAL PAYMENT ELECTION SPECIFYING ONE OF THE PAYMENT OPTIONS DESCRIBED IN
SECTIONS 6.2 AND 6.3, AND THE YEAR FOLLOWING TERMINATION OF SERVICE AS A
DIRECTOR IN WHICH AMOUNTS CREDITED TO THE PARTICIPATING DIRECTOR’S DEFERRED
STOCK ACCOUNT SHALL BE PAID IN A LUMP SUM PURSUANT TO SECTION 6.2, OR IN WHICH
INSTALLMENT PAYMENTS SHALL COMMENCE PURSUANT TO SECTION 6.3.  THE DEFERRAL
PAYMENT ELECTION SHALL BE IRREVOCABLE AS TO ALL AMOUNTS CREDITED TO THE
PARTICIPATING DIRECTOR’S DEFERRED STOCK ACCOUNT.  THE PARTICIPATING DIRECTOR MAY
CHANGE THE DEFERRAL PAYMENT ELECTION BY MEANS OF A SUBSEQUENT DEFERRAL PAYMENT
ELECTION IN WRITING THAT WILL TAKE EFFECT FOR DEFERRALS CREDITED AFTER THE DATE
THE COMPANY RECEIVES SUCH SUBSEQUENT DEFERRAL PAYMENT ELECTION.


 


6.2           PAYMENT OF DEFERRED STOCK ACCOUNTS IN A LUMP SUM.  UNLESS A
PARTICIPATING DIRECTOR ELECTS TO RECEIVE PAYMENT OF HIS OR HER DEFERRED STOCK
ACCOUNT IN INSTALLMENTS AS DESCRIBED IN SECTION 6.3, CREDITS TO A PARTICIPATING
DIRECTOR’S DEFERRED STOCK ACCOUNT SHALL BE PAYABLE IN FULL ON FEBRUARY 15 OF THE
YEAR FOLLOWING THE PARTICIPATING DIRECTOR’S TERMINATION OF SERVICE ON THE BOARD
(OR THE FIRST BUSINESS DAY THEREAFTER) OR SUCH OTHER LATER DATE AS ELECTED BY
THE PARTICIPATING DIRECTOR PURSUANT TO SECTION 6.1.  ALL PAYMENTS SHALL BE MADE
IN SHARES OF COMMON STOCK, WITH ONE SHARE OF COMMON STOCK ISSUED FOR EACH STOCK
UNIT CREDITED TO THE PARTICIPATING DIRECTOR’S DEFERRED STOCK ACCOUNT, PLUS CASH
IN LIEU OF ANY FRACTIONAL SHARE.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF
A CHANGE OF CONTROL (AS DEFINED IN SECTION 11), CREDITS TO A PARTICIPATING
DIRECTOR’S DEFERRED STOCK ACCOUNT AS OF THE BUSINESS DAY IMMEDIATELY PRIOR TO
THE EFFECTIVE DATE OF THE TRANSACTION CONSTITUTING THE CHANGE OF CONTROL SHALL
BE PAID IN FULL TO THE PARTICIPATING DIRECTOR OR THE PARTICIPATING DIRECTOR’S
BENEFICIARY OR ESTATE,  AS THE CASE MAY BE, IN WHOLE SHARES OF COMMON STOCK
(TOGETHER WITH CASH IN LIEU OF A FRACTIONAL SHARE) ON SUCH DATE.

 

3

--------------------------------------------------------------------------------


 


6.3           PAYMENT OF DEFERRED STOCK ACCOUNTS IN INSTALLMENTS.  A
PARTICIPATING DIRECTOR MAY ELECT TO HAVE HIS OR HER DEFERRED STOCK ACCOUNT PAID
IN ANNUAL INSTALLMENTS COMMENCING THE YEAR FOLLOWING TERMINATION OF SERVICE AS A
DIRECTOR OR COMMENCING IN A LATER YEAR AS ELECTED BY THE PARTICIPATING DIRECTOR
PURSUANT TO SECTION 6.1.  ALL PAYMENTS SHALL BE MADE IN SHARES OF COMMON STOCK,
WITH ONE SHARE OF COMMON STOCK ISSUED FOR EACH STOCK UNIT CREDITED TO THE
PARTICIPATING DIRECTORS DEFERRED STOCK ACCOUNT, PLUS CASH IN LIEU OF ANY
FRACTIONAL SHARE.  ALL INSTALLMENT PAYMENTS SHALL BE MADE ANNUALLY ON FEBRUARY
15 OF EACH YEAR (OR THE FIRST BUSINESS DAY THEREAFTER).  THE AMOUNT OF EACH
INSTALLMENT PAYMENT SHALL BE COMPUTED AS THE NUMBER OF SHARES CREDITED TO THE
PARTICIPATING DIRECTOR’S DEFERRED STOCK ACCOUNT ON THE RELEVANT INSTALLMENT
PAYMENT DATE, MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS ONE AND THE
DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF INSTALLMENTS ELECTED (NOT TO EXCEED
FIVE) MINUS THE NUMBER OF INSTALLMENTS PREVIOUSLY PAID.  AMOUNTS PAID PRIOR TO
THE FINAL INSTALLMENT PAYMENT SHALL BE ROUNDED TO THE NEAREST WHOLE NUMBER OF
SHARES; THE FINAL INSTALLMENT PAYMENT SHALL BE FOR THE WHOLE NUMBER OF STOCK
UNITS THEN CREDITED TO THE PARTICIPATING DIRECTOR’S DEFERRED STOCK ACCOUNT,
TOGETHER WITH CASH IN LIEU OF ANY FRACTIONAL SHARE.  NOTWITHSTANDING THE
FOREGOING, IN THE EVENT OF A CHANGE OF CONTROL (AS DEFINED IN SECTION 11), 
CREDITS TO A PARTICIPATING DIRECTOR’S DEFERRED STOCK ACCOUNT AS OF THE BUSINESS
DAY IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE TRANSACTION CONSTITUTING THE
CHANGE OF CONTROL SHALL BE PAID IN FULL TO THE PARTICIPATING DIRECTOR OR THE
PARTICIPATING DIRECTOR’S BENEFICIARY OR ESTATE, AS THE CASE MAY BE, IN WHOLE
SHARES OF COMMON STOCK (TOGETHER WITH CASH IN LIEU OF A FRACTIONAL SHARE) ON
SUCH DATE.


 


7.             LIMITATION ON RIGHTS OF ELIGIBLE AND PARTICIPATING DIRECTORS.


 


7.1           SERVICE AS A DIRECTOR.  NOTHING IN THIS PLAN WILL INTERFERE WITH
OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY’S BOARD OR ITS STOCKHOLDERS TO
REMOVE AN ELIGIBLE DIRECTOR OR PARTICIPATING DIRECTOR FROM THE BOARD.  NEITHER
THIS PLAN NOR ANY ACTION TAKEN PURSUANT TO IT WILL CONSTITUTE OR BE EVIDENCE OF
ANY AGREEMENT OR UNDERSTANDING, EXPRESS OR IMPLIED, THAT THE COMPANY’S BOARD OR
ITS STOCKHOLDERS HAVE RETAINED OR WILL RETAIN AN ELIGIBLE DIRECTOR OR
PARTICIPATING DIRECTOR FOR ANY PERIOD OF TIME OR AT ANY PARTICULAR RATE OF
COMPENSATION.


 


7.2           NONEXCLUSIVITY OF THE PLAN.  NOTHING CONTAINED IN THIS PLAN IS
INTENDED TO EFFECT, MODIFY OR RESCIND ANY OF THE COMPANY’S EXISTING COMPENSATION
PLANS OR PROGRAMS OR TO CREATE ANY LIMITATIONS ON THE BOARD’S POWER OR AUTHORITY
TO MODIFY OR ADOPT COMPENSATION ARRANGEMENTS AS THE BOARD MAY FROM TIME TO TIME
DEEM NECESSARY OR DESIRABLE.


 


8.             PLAN AMENDMENT, MODIFICATION AND TERMINATION.  THE BOARD MAY
SUSPEND OR TERMINATE THIS PLAN AT ANY TIME.  THE BOARD MAY AMEND THIS PLAN FROM
TIME TO TIME IN SUCH RESPECTS AS THE BOARD MAY DEEM ADVISABLE IN ORDER THAT THIS
PLAN WILL CONFORM TO ANY CHANGE IN APPLICABLE LAWS OR REGULATIONS OR IN ANY
OTHER RESPECT THAT THE BOARD MAY DEEM TO BE IN THE COMPANY’S BEST INTERESTS.


 


9.             EFFECTIVE DATE AND DURATION OF THE PLAN.  THIS PLAN SHALL BECOME
EFFECTIVE AS OF THE DATE THE BOARD APPROVES THIS PLAN AND WILL CONTINUE UNTIL
THE EARLIER TO OCCUR OF (I) THE TERMINATION OF THE PLAN BY BOARD OR (II) THE
TENTH ANNIVERSARY OF THE DATE OF APPROVAL OF THIS PLAN BY THE BOARD.

 

4

--------------------------------------------------------------------------------


 


10.           PARTICIPANTS ARE GENERAL CREDITORS OF THE COMPANY.  THE
PARTICIPATING DIRECTORS AND BENEFICIARIES THEREOF SHALL BE GENERAL, UNSECURED
CREDITORS OF THE COMPANY WITH RESPECT TO ANY PAYMENTS TO BE MADE PURSUANT TO
THIS PLAN AND SHALL NOT HAVE ANY PREFERRED INTEREST BY WAY OF TRUST, ESCROW,
LIEN OR OTHERWISE IN ANY SPECIFIC ASSETS OF THE COMPANY. ALTHOUGH THE COMPANY
EXPECTS TO SET ASIDE MONIES OR OTHER ASSETS TO MEET ITS OBLIGATIONS HEREUNDER
(THERE BEING NO OBLIGATION TO DO SO), THE SAME SHALL, NEVERTHELESS, BE REGARDED
AS A PART OF THE GENERAL ASSETS OF THE COMPANY SUBJECT TO THE CLAIMS OF ITS
GENERAL CREDITORS, AND NEITHER ANY PARTICIPATING DIRECTOR NOR ANY BENEFICIARY
THEREOF SHALL HAVE A LEGAL, BENEFICIAL OR SECURITY INTEREST THEREIN.


 


11.           CHANGE OF CONTROL.  “CHANGE OF CONTROL” MEANS ANY ONE OF THE
FOLLOWING EVENTS:


 


(A)           THE ACQUISITION BY ANY PERSON, ENTITY OR “GROUP”, WITHIN THE
MEANING OF SECTION 13(D)(3) OR 14(D)(2) THE EXCHANGE ACT, OTHER THAN THE HORMEL
FOUNDATION, THE COMPANY OR ANY OF ITS WHOLLY OWNED SUBSIDIARIES, OR ANY EMPLOYEE
BENEFIT PLAN OF THE COMPANY AND/OR ANY OF ITS WHOLLY OWNED SUBSIDIARIES, OF
BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE
EXCHANGE ACT) OF 20% OR MORE OF EITHER THE THEN OUTSTANDING SHARES OF COMMON
STOCK OR THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING VOTING
SECURITIES IN A TRANSACTION OR SERIES OF TRANSACTIONS NOT APPROVED IN ADVANCE BY
A VOTE OF AT LEAST THREE-QUARTERS OF THE CONTINUING DIRECTORS (AS DEFINED
BELOW); OR


 


(B)           INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE OF THE PLAN, CONSTITUTE
THE BOARD OF DIRECTORS OF THE COMPANY (THE “CONTINUING DIRECTORS”) CEASE FOR ANY
REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD, PROVIDED THAT ANY PERSON
BECOMING A DIRECTOR SUBSEQUENT TO THE EFFECTIVE DATE OF THE PLAN WHOSE ELECTION,
OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS, WAS APPROVED IN
ADVANCE BY A VOTE OF AT LEAST THREE-QUARTERS OF THE CONTINUING DIRECTORS (OTHER
THAN A NOMINATION OF AN INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE OCCURS AS
A RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH RESPECT TO THE
ELECTION OR REMOVAL OF THE DIRECTORS OF THE COMPANY OR OTHER ACTUAL OR
THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON,
ENTITY OR “GROUP” WITHIN THE MEANING OF SECTION 13(D)(3) OR SECTION 14(D)(2) OF
THE EXCHANGE ACT, OTHER THAN THE BOARD) SHALL BE, FOR PURPOSES OF THIS PLAN,
CONSIDERED AS A CONTINUING DIRECTOR; OR


 


(C)           APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A REORGANIZATION,
MERGER, CONSOLIDATION, LIQUIDATION OR DISSOLUTION OF THE COMPANY OR OF THE SALE
(IN ONE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS) OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF THE COMPANY OTHER THAN A REORGANIZATION, MERGER,
CONSOLIDATION, LIQUIDATION, DISSOLUTION OR SALE APPROVED IN ADVANCE BY
THREE-QUARTERS OF THE CONTINUING DIRECTORS; OR


 


(D)           THE FIRST PURCHASE UNDER ANY TENDER OFFER OR EXCHANGE OFFER (OTHER
THAN AN OFFER BY THE COMPANY OR ANY OF ITS WHOLLY OWNED SUBSIDIARIES) PURSUANT
TO WHICH SHARES OF COMMON STOCK ARE PURCHASED; OR

 

5

--------------------------------------------------------------------------------


 


(E)           ANY OTHER EVENT THAT A MAJORITY OF THE CONTINUING DIRECTORS IN ITS
SOLE DISCRETION SHALL DETERMINE CONSTITUTES A CHANGE OF CONTROL.


 


12.           MISCELLANEOUS.


 


12.1         SECURITIES LAW AND OTHER RESTRICTIONS.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS PLAN OR ANY DEFERRAL ELECTION OR AMENDED ELECTION DELIVERED
PURSUANT TO THIS PLAN, THE COMPANY WILL NOT BE REQUIRED TO ISSUE ANY SHARES OF
COMMON STOCK UNDER THIS PLAN AND A PARTICIPATING DIRECTOR MAY NOT SELL, ASSIGN,
TRANSFER OR OTHERWISE DISPOSE OF SHARES OF COMMON STOCK ISSUED PURSUANT TO THIS
PLAN, UNLESS (A) THERE IS IN EFFECT WITH RESPECT TO SUCH SHARES A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION FROM SUCH REGISTRATION
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS AND (B) THERE HAS
BEEN OBTAINED ANY OTHER CONSENT, APPROVAL OR PERMIT FROM ANY OTHER REGULATORY
BODY THAT THE COMMITTEE, IN ITS SOLE DISCRETION, DEEMS NECESSARY OR ADVISABLE. 
THE COMPANY MAY CONDITION SUCH ISSUANCE, SALE OR TRANSFER UPON THE RECEIPT OF
ANY REPRESENTATIONS OR AGREEMENTS FROM THE PARTIES INVOLVED, AND THE PLACEMENT
OF ANY LEGENDS ON CERTIFICATES REPRESENTING SHARES OF COMMON STOCK, AS MAY BE
DEEMED NECESSARY OR ADVISABLE BY THE COMPANY, IN ORDER TO COMPLY WITH SUCH
SECURITIES LAW OR OTHER RESTRICTION.

 


12.2         GOVERNING LAW.  THE VALIDITY, CONSTRUCTION, INTERPRETATION,
ADMINISTRATION AND EFFECT OF THIS PLAN AND ANY RULES, REGULATIONS AND ACTIONS
RELATING TO THIS PLAN WILL BE GOVERNED BY AND CONSTRUED EXCLUSIVELY IN
ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES) OF THE STATE OF DELAWARE.

 

6

--------------------------------------------------------------------------------